Citation Nr: 0901804	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for migraine.

2.  Entitlement to service connection for a disability 
manifested by dizziness, to include vertigo.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newington, Connecticut, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Hartford, Connecticut 
in April 2006 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for migraine headaches 
and a disability manifested by dizziness.  In correspondence 
received in June 2008, the veteran states that he received 
disability benefits from the Social Security Administration 
(SSA), records of which are not included in the claims file.  
VA has a duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documents upon 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  The veteran's SSA medical records must be 
requested.

Additionally, the Board notes that no current VA outpatient 
records are associated with the claims file.  The Board 
requests that all VA medical records for treatment provided 
since September 2005 be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical 
treatment records for this veteran, 
from September 2005 forward.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's 
successful claim for SSA benefits.  Any 
attempts to obtain these records which 
are ultimately unsuccessful must be 
documented in the claims folder.

3. Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




